DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 16 appears to have a typo and it is believed the claim should read, “…the collar fitting into [[to]] the first end…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-11, 16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer gland".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the third gland”.

Claim 11 recites the limitation "the annular wall" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the annular sidewall”.
Claim 16 recites the limitation "the shoulder” and “the bend".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 16 is assumed to depend from claim 10 and recite, “the upper shoulder” and “a bend of the retainer includes a chamfered section.”
Claim 17 recites the limitation "the shoulder".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 16 is assumed to depend from claim 10 and recite, “the upper shoulder”.
Claim 18 recites the limitation "the outlet" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the outlet flow tube”.
The additional claims are rejected as depending from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. US 2017/0252682 in view of Rookey et al. US 2019/0217229 and Stamey Jr. et al. US 2018/0339250.

Claims 1 and 18, Gustafson teaches a filter cartridge (24) and method of making a filter cartridge comprising: a filter housing (28) defining a cavity (38) and including a first end (40), a second end (42) and an annular sidewall (36) therebetween, a filter element (30) situated/inserted within the housing and defining an annular filtration space therebetween, the filter element including a cylindrical ring of filter media disposed about a longitudinal axis and extending axially between a first endcap (60) and a second endcap (64), the first endcap defining an outlet flow tube (72), and the outlet flow tube having a first/inner gland (72) receiving a first/inner annular seal (74), a collar (84) including a first end (91), a second end (92), mounting threads (34) positioned between the first and second ends, an annular outwardly extending flange (128) positioned between the threads and the second end, a first annular gap defined between the threads and the flange having a first axial length and a second annular gap 
Rookey teaches a filter cartridge (10) comprising: a filter housing (32) defining a cavity and including a first end, second end (22) and an annular sidewall therebetween, a filter element (60) situated within the housing including a cylindrical ring of filter media disposed between first (74) and second end caps (76), the first end cap defining an outlet having a first/inner gland and a first/inner annular seal (70), a collar (30) including a first and second end, mounting threads positioned between the first and second ends, the first end of the collar including a second plate receiving a second annular seal (68), the second end of the collar fitting into the first end of the housing and including a third/outer gland receiving a third/outer annular seal (38) to form a sealed engagement therebetween, a circumferential retainer included at the first end of the housing receiving the second end of the collar, the retainer having a first leg extending radially outwardly, a second leg extending substantially perpendicular to the first leg, wherein the second leg interacts with an annular gap (fig. 1-8). Fitting the collar into the first end of the housing and a circumferential retainer on the first end of the housing is merely a functionally equivalent structure to connect a collar and housing of a filter cartridge. Thus it would have been obvious to one of ordinary skill in the art to use the structure of Rookey in place of that of Gustafson as it would provide a suitable sealed connection between the collar and housing (paragraph 406-407 of Rookey). The claim would have 
Gustafson and Rookey do not teach a notch and bead to form a rotationally locked coupling between the housing and the collar. Gustafson teaches the filter cartridge is a spin on type filter cartridge and thus one of ordinary skill in the art would readily recognize that the housing a collar would have to be rotationally locked such that rotational torque applied to the housing can be transferred to the threads on the collar to attach the filter cartridge to a filter head assembly. Stamey teaches a filter cartridge comprising a filter housing (102) defining a cavity and including a first (116) and second (118) end and an annular sidewall therebetween, a filter element (104) within the housing including a cylindrical ring of filter media extending between first (106) and second end caps (108), the first end cap defining an outlet having a first gland and a first annular seal (112-1), a collar (110) including a first and second end, at least one notch (between 324-1 and 324-2) formed between the first and second ends, a circumferential retainer included at the first end of the housing receiving the second end of the collar, the retainer having a first leg extending radially outwardly and at least one peripheral bead (portion between 324-1 and 324-2), the at least one bead engages the at least one notch to form a rotationally locked coupling between the housing and the collar (fig. 1-3, paragraph 41). It would have been obvious to one of ordinary skill in the art to use the bead and notch of Stamey as a way to prevent the collar from rotating relative to the housing (paragraph 41).

	Claims 3, Rookey further teaches the retainer defines an outwardly flared annular clearance for receiving the third gland (fig. 5).
	Claims 4 and 10, the combination of the retainer and end of the collar of Rookey with that of Gustafson will inherently provide the second gap being defined between the flange and the third gland where the third gland comprises an upper shoulder and the second leg being positioned between the flange and the upper shoulder.
Claims 5 and 15, Rookey further teaches the second leg having a length and a bend having a radius but does not teach the recited relative length or radius dimensions. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claims 6-7 and 13-14, Gustafson further teaches the collar includes an annular sidewall adjacent to the flange (fig. 5); the second annular gap being defined by the flange and the annular sidewall (fig. 5); and the housing is metal and the collar is plastic (paragraph 101, 112).
Claims 8-9 and 11, Rookey further teaches the collar including an annular sidewall and the second leg is oriented parallel to the annular sidewall and interacts 
Claim 12, Stamey further teaches the collar includes a plurality of notches arranged in an annular array radially around a periphery of the collar (fig. 2).
Claims 16 and 17, Rookey teaches an upper shoulder and a bend but does not teach a chamfered section or the upper shoulder and first leg being convex. The recitation of a chamfered section and the upper shoulder and first leg being convex is merely a recitation of a change in the shape of the upper shoulder, bend and first leg. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778